IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39812

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 740
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 27, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DARON WAYNE NELSON,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Gregory M. Culet, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years, for aggravated battery, affirmed; order denying
       I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Daron Wayne Nelson pled guilty to aggravated battery. Idaho Code §§ 18-903(b), 18-
907(a). The district court sentenced Nelson to a unified term of ten years, with a minimum
period of confinement of two years. Nelson filed an Idaho Criminal Rule 35 motion, which the
district court denied.   Nelson appeals asserting the district court abused its discretion by
declining to place him on probation or retain jurisdiction and by denying his Rule 35 motion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State



                                                1
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        The decision whether to retain jurisdiction is also a matter within the sound discretion of
the district court. State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct. App. 1990).
The primary purpose of a district court retaining jurisdiction is to enable the court to obtain
additional information regarding whether the defendant has sufficient rehabilitative potential and
is suitable for probation. State v. Jones, 141 Idaho 673, 677, 115 P.3d 764, 768 (Ct. App. 2005).
There can be no abuse of discretion if the district court has sufficient evidence before it to
conclude that the defendant is not a suitable candidate for probation. Id.
        Next, we review whether the district court erred in denying Nelson’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.         State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Nelson’s judgment of conviction and sentence, and the district court’s order
denying Nelson’s Rule 35 motion, are affirmed.




                                                     2